 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDBagel Bakers Council of Greater New York and itsEmployer-MembersandBagel Bakers Union Local338 of the Bakery and Confectionery Workers In-ternational Union of America.Case 29-CA-887-1October 28, 1976SUPPLEMENTAL DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn September 10, 1976, Administrative Law JudgeJames L. Rose issued the attached Supplemental De-cision in this proceeding.' Thereafter, Respondent'sfiled exceptions, a supporting brief, and a brief sup-porting parts of the Supplemental Decision. TheGeneral Counsel filed limited exceptions, a support-ing brief, and a brief supporting parts of the Supple-mental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, as mod-ified below.'The Administrative Law Judge found that thebackpay period should toll on February 1, 1968, ir-respective of the fact that the Respondent's did noton that date make specific offers of reinstatement tospecific individuals.We agree with this finding.The record reveals that subsequent to the time theemployees were initially locked out there was an in-junction proceeding under Section 10(j) of the Actwherein on January 18, 1968, District Court JudgeRosling granted the Regional Director's petition andentered an order putting the parties back to the sta-tus quo pending the determination of the unfair la-bor practice charges by the Board.'Following the court's order, the Union's then busi-ness agent sent Council members a telegram ap-iThe Board's original Decision and Order in this proceeding is reportedat 174 NLRB 622 (1969).2We find merit in the General Counsel's exception to the AdministrativeLaw Judge's failure to add the sum of $1,279 to the 1967 non-Council ofinterim earnings of James Goodrich The Administrative Law Judge's rec-ommended Order is hereby amended to credit the appropriate Respondent'saccordingly.We also agree with the General Counsel's contention that themoneys owed to Markus Weisz should be paid directly to him rather thanbeing placed in escrowRegarding moneys due Morris Minton, the record reveals that during thecourse of the hearing the General Counsel amended the backpay specifica-tion to show that his adjusted net backpay was $1,166 Accordingly, therecommended Order is modified to reflect the amended specification3Kaynard v Bagel Bakers Council,67-c-776 (unreported)plying for reinstatement on behalf of the locked-outunion members. The agent further requested, "Pleasecommunicate with the undersigned to make all nec-essary arrangements for the commencement of theirreemployment ...."On or about February 1, 1968, pursuant to theUnion's request, the Respondent sent the Union atelegram advising that the lockout was over and thattheRespondent's would reinstate discharged em-ployees where employment was available.In finding that the telegram-to the Union was suf-ficient to toll backpay, notwithstanding the lack ofdirect communication to each employee, the Admin-istrative Law Judge considered the following factors.At all times material in this industry, it was morecommon than not for an employer to be assignedemployees by the Union. It was not common for anemployer to call an individual union member forwork, nor was it permissible under the contract. Infact, under this industry practice, specific employersdo not call specific employees, even though in somesituations a union member might work on a regularbasis for a specific employer. Each of the claimantswho testified on this point agreed that negotiationconcerning returning to work after the lockout wouldcome through the Union, and not to them directlyfrom the Council or individual employees. On thebasis of the foregoing, unlike our dissenting col-league,we agree with the Administrative LawJudge's finding that given the nature of this industry,and the circumstances of this case, the Union was theemployees' agent for receiving the reinstatement of-fer and it was sufficient for the Respondent's to havecontacted the responsible representative of theUnion to advise that the lockout was over and thatthey would accept employees back 4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein at footnote 2, and hereby orders that the Re-spondent's, Bagel Bakers Council of Greater NewYork and its Employer-Members (listed in the Ad-ministrative Law Judge's recommended Order), theirofficers, agents, successors, and assigns, shall take4 There is evidence that the end of the lockout did not result in as manyemployees being returned to work as had worked previously The Adminis-trative Law Judge found, however, that there was a fundamental change inthe bagel industry beginning in 1966 which did have a substantial effect onthe amount of work available at each of the bakeries in 1967 The Respon-dent's lost most of their wholesale trade Sales in 1967 were primarily retailand as a result there was much less work available226 NLRB No. 121 BAGEL BAKERSCOUNCIL OF NEW YORKthe action set forth in the said recommended Order,as so modified.MEMBER JENKINS,dissenting in part:The finding of the majority that Respondent's, bytheir telegram to the Union on February 1, 1968, of-fered full and complete reinstatement to the locked-out discriminatees,thereby tolling the backpay peri-od, is supported by neither the law nor the facts. Re-spondent'sshouldbe liable for backpay untilOctober 1, 1968, when the parties entered into a newcollective-bargaining agreement.In the underlying case, the Board found,inter alia,that by locking out employee-members of the Union,Respondent Council and its employer-members vio-lated Section 8(a)(3) and(1) of the Act. The Boardtherefore ordered the Respondent's to offer full andcomplete reinstatement to each union memberlocked out, and also ordered the usual make-wholeremedy,terminating with the date of reinstatement.On February 1, 1968, Respondent Council sent atelegram to the Union. The telegram stated in effectthatRespondent Employers were prepared to rein-state discharged employees whose employment wasavailable. The majority finds that this telegram con-stituted a sufficient reinstatement offer,and I em-phatically disagree.In the first place,Respondents'offer is insufficient in that they did not make theofferdirectly to the discriminatees,but ratherthrough the Union. Normally Respondents procuredindividuals through the Union and-not by direct con-tact.However, in the situation herein,where Respon-dents had committed serious unfair labor practicesand the names of the discriminatees were known toRespondents,no valid reason has been presentedwhy the individuals involved should not have beendirectly offered reinstatement to remedy those unfairlabor practices.Furthermore,the telegram specifies that there wereapproximately only 14 openings whereas 45 employ-ees are named in the backpay specifications. Thus,even assumingarguendothat it was sufficient to com-municate the offer only to the Union, it is clear that,at best,less than one-third of the discriminatees mayhave been offered reinstatement.Such an offer surelydoes not comply with the Board'sOrder requiringRespondents to reinstate all the discriminatees.Moreover,the improbability of Respondents' pur-ported offer is manifested by their contention thatthe various Employers did not have as much workavailable as before the lockout. The Respondentsmadeno attemptto place individuals on a preferen-tialhiring list. Further, 'the recoi d,reveals that, inmany of the shops,owners and family members whohad not performed the work of making and bakingbagels prior to the lockout-were performing such623work during the lockout and after its purported end.Any claim that they may properly displace the dis-criminatees is obviously without merit.Iam puzzled by the failure of the majority to rec-ognize the above considerations. In my view, the ma-jority has failed to implement the remedy which theBoard has fashioned. The discriminatees are notmade whole for losses they suffered because of Re-spondents' unlawful conduct, and I am compelled todissent.SUPPLEMENTALDECISIONJAMES L. ROSE, Administrative Law Judge: This is abackpay proceeding which was heard before me at Brook-lyn,New York, on various dates from July 19 through Au-gust 11, 1976. Upon the record as a whole, including myobservations of the witnesses and briefs and arguments ofcounsel, I hereby make the following:FINDINGS OF FACT1.PROCEDURAL HISTORYThe Bagel Bakers Council of Greater New York and itsvarious employer-members were charged with having com-nutted unfair labor practices principally by locking outtheir employees on or about February 1, 1967. The matterwas heard before Trial Examiner Joseph I. Nachman, whoon March 28, 1968, rendered his Decision, finding, amongother things, that in fact the Respondents had engaged inviolations of Section 8(a)(3) by locking out their employeeson February 1, -1967. This decision was affirmed by theBoard on February 19, 1969.Bagel Bakers Council ofGreater New York and Its Employer-Members,174 NLRB622 (1969). The Decision and Order of the Board was en-forced by the Second Circuit on November 20, 1970.N.L.R.B. v. Bagel Bakers Council of Greater New York andIts Employer-Members,434 F.2d 884, cert. denied 402 U.S.908 (1971).Additional litigation involving this matter includes aninjunction proceeding under Section 100) of the Actwherein on January 18, 1968, District Judge Rosling grant-ed the Regional Director's petition and entered an orderputting the parties back to the status quo pending a deter-mination of the unfair labor practices by the Board.Samu-elM. Kaynard v. Bagel Bakers Council,67-c-776 (unreport-ed). Decision on a subsequent joinder motion is reported at68 LRRM 2140, 57 LC ¶ 12,499 (D.C.N.Y., 1968). A furtherdecision in this matter by Judge Rosling denying the peti-tion for a contempt citation is reported at 70 LRRM 2581,57 LC ¶12,571 (D.C.N.Y., 1968).Finally, inSilverman v. N.L.R.B.,92 LRRM 2919, 78 LC¶ 11,472 (C.A. 2, 1976), the circuit court granted a petitionfor mandamus, directing the Board to determine the back-pay award within -60 days from that decision. Accordingly,on June 24, 1968, the Regional Director for Region 29 is-sued a backpay specification and notice of hearing which,along with the Respondents' answer, frame the issues to bedecided herein. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.FACTUALBACKGROUNDmany different employers in the industry.In 1936, Isadore Glass organized the Bagel Bakers Coun-cil for the purpose of dealing with the Union. According toGlass' testimony, during the early l960's he sold his bakeryand became a full-time advisor to the Council. At thattime, there were 36 members of a total of approximately 45bagel bakeries in the Greater New York City area.In the mid 1960's, the industry began undergoing a fun-damental change. Where the invention of the rotary ovenhad allowed the `bakeries to move from their back streetand basement environments tc,storefronts, the invention ofa bagel-making machine and the influx of frozen bagelshad a substantial impact on the wholesale trade of thesebakeries. Even after the rotary oven in effect opened retailtrade, a substantial majority- of each bakery's daily busi-ness was wholesale, either directly to delicatessens, grocerystores,-or the like or through jobbers who in turn woulddeliver the bagels to the retail outlets. The retail trade dur-ing the early 1,960's for most of the Council members wasinsignificant.However, with the influx of the machine-made and fro-zen bagels, particularly into the larger grocery chains, theseemployers discovered that they were having a difficult timecompeting. Thus, the testimony is that in 1966, for in-stance,most of the Council members were charging in therange of 50 cents per dozen for wholesale bagels, but wereadvised that the machine bagels were wholesaling for in therange of 30 cents per dozen. Whatever the precise, figuresare with regard to the machine bagels, there is no questionbut that bagels made by machine began to come into theNew York market in significant enough quantities thateach of the Council members began losing substantialamounts of wholesale business.Thus, the nature of the, bagel baking business changedradically from one of being strictly bakeries to being baker-ies inconnection with other food-related endeavors such asdelicatessens, grocery stores, or restaurants. And it is nowthe case that all of the employers here',while still maintain-ing their bakeries and still baking bagels, run their bakeriesin connection with groceries or cafes.Further, as the bagel industry changed from being strict-ly wholesale bakeries to retail outlets for bagels,as well asother food items, the number of bakeries in New Yorkincreased substantially from 45 or so in the mid-1960's tosomething in the range of 200 now.These circumstances are at the core of the basic disputethe Council had with the Union in 1966-67 and which ulti-mately lead to the unfair labor practices herein. Specifical-ly, in negotiations for a new contract, to replace the onewhich was to-expire on January 31, 1967, the Respondentsasked for economic relief. Briefly the Respondents wantedthe Union to take a reduction in pay, and eliminate or re-duce the guarantee, as well as reduce or eliminate otherfringe benefits. (Most of these goals were in fact agreed toby the Union for non-Council members during the lockoutand for the Council in October 1968).In connection with their bargaining posture, which wasfound to be an unfair labor practice in violation of Section8(a)(5), the Respondents decided to lockout all of their em-ployees beginning February 1, 1967. Thus, from and afterFebruary 1, 1967, the Respondents refused' to allow mem-While the underlying factual situation is set forth in de-tail in the earlier Decision, a brief summary here is in or-der.It is a monumental understatement to note that bagelsare popular food items in the New York area. The taste forbagels as well as the art of making them immigrated fromMiddle Europe in the late 19th and early 20th centuries.The method of making and baking bagels did not changesubstantially until the early 1960's and even today, in manybagel bakeries, the bagels are handcrafted.Thus, in the early years of the industry in New YorkCity, the bagel bakeries were located in the basements ofapartment houses or other buildings where there was ac-cess to large furnaces which were converted' into ovens.During that period, the traditional method of baking ba-gelswas to have a basic crew of four. Two individualswould mix the dough and form the bagels, and one wouldbake them. The fourth was a kettleman, or helper, whoseresponsibility it was to boil the bagels in water and docleanup chores.With the invention of the rotating oven, in the early1960's, bagel bakeries were able to move to storefront loca-tions because these ovens were moveable, whereas the ear-lier brick ovens were not. This had the effect of changingthe industry from a totally wholesale business to some re-tail.Still, however, the basic method of baking the bagelswas the same, requiring the crew of three bakers and onehelper as the basic work force.Also standard was the method by which the bakers werecompensated. This was on a piece work basis whereby thebaker, or foreman, received 29 cents per box (under the1965-66 contract) and the makers each received 26 centsper box. The kettleman was on an hourly rate which, ac-cording to the testimony, figured out to be in the range of14 cents per box. There are 56 bagels in a box and, underthe contract, each baker was guaranteed a minimum of 100boxes per day. Thus, for the standard crew the bakeryguaranteed 300 boxes of work per day. If a crew was calledfor and was unable to produce that many, or the bakerydid not want that much, they would nevertheless be paidfor their 100 boxes.Also traditional was the way in;which bakers were em-ployed. A bakery owner would call the Union and tell theUnion's business agent how many boxes of bagels wouldbe required for a particular day. The Union would thensend the appropriate number of individuals. It happenedthat, for the most part, the employers' requirements weregenerally consistent and generally they used the same peo-ple week after week. Nevertheless, since the requirementsof any given bakery varied from day to day and week toweek, it happened that most members of the Union wouldwork for more than 1 bakery each week and during theyear might work for as many as 15 different bakeries, on asporadic and more or lessad hocbasis. The point is that thebagel bakers were sent to their jobs out of the union hall, itwas the Union to which employers looked for people, anditwas the Union which controlled to which job a givenindividual would go. And this was true whether one wasessentially a steady employee of one bakery, or worked for BAGEL BAKERS COUNCIL OF NEW YORKhers of the Union to work in their shops. Such as wasperformed throughout the backpay period was done byowners of the various bakeries and nonunion employees.Prior to the lockout, the owners did not do any of the craftwork.Iii.THE BACKPAY SPECIFICATIONIn the backpay specification, it is contended that thebackpay period runs from February 1, 1967, the date of thelockout to October 1, 1968, when a new collective-bargain-ing agreement between the Respondents and the Unionbecame effective. It is also alleged that backpay liability asto certain of the Respondents terminated prior to October1, 1968.1A. Loss of EarningsFor purposes of backpay, it is assumed that, but for theunfair labor- practices, each of the discriminatees wouldlikely have earned the same wages in 1967 as he wouldhave earned in 1966. It is also assumed that each discrimi-natee would have earned the same amounts from each ofthe various employers for whom he worked in 1966 in thesame ratio. If, for instance, an employee earned half of his1966 wages from one Council Member and the other halffrom several non-Council members, then, absent the unfairlabor practices,it is assumedhe would have earned half ofhiswages from that particular Council member and theother half from non-Council members during the backpayperiod. The backpay period then is divided into two sec-tions-1967 and the first 9 months of 1968. To calculatethe 1967 net backpay for each discriminatee, his particularinterim earnings in 1967 are subtracted from his 1966 grossearnings.Similarly, to arrive, at the net backpay in 1968,each discriminatee's 1968-interim earnings are subtractedfrom his 1966 earnings and then multiplied by three-fourths.Having arrived at the results for each section ofthe backpay period, the amount due from each Respon-dent is allocated according to the percentage that particu-larRespondent contributed to the employee's total earn-ings in 1966.- Thus,' if 'a claimant'snetbackpay, forinstance,was $5,000 and that claimant earned half of his1966earningsfrom one Council member, then that Coun-cilmember's liability to that claimant would be $2,500.2'As to FlatlandsBagelBakery, Inc, liability terminated on June 15,1967, pursuant to the Decision of the Trial Examiner. The liability of CulverBagelBaker, terminated on June 21, 1967, pursuant to the Order of theBoard.2 It is noted that in framing the backpay specification the Regional Direc-tor determined to calculate the backpay on yearly rather than quarterlyperiods because of the particular 'nature of this industry, namely, that em-ployees moved from one employer to another, not all of the employees inthe industry were involved in the unfair labor practices, and the industry issomewhatseasonal.Thus, to use all four quarters as the base year wouldappropriately reflect seasonal ajustmentsWhile this does not strictly adhereto the formula in F.W Woolworth Company,90 NLRB 289 (1950), suchseems reasonable under the special facts of this case And the policy consid-erations prompting theWoolworthdetermination to calculate backpay on aquarterly basis are not present here. The fundamental concern inWoolworthinvolved, protracted periods of discrimination, and the realization that oncea discnmmatee finally found other employment, if it was at a higher wage,ultimately his interim earnings would exceed the total backpay. Thus, it625B.Holiday and Vacation PayEarly in the hearing it developed that thediscriimnateesalso received a fringe benefit in the form of holiday andvacation pay during the base year which was not reflectedin their gross backpay. Thus, counsel for the GeneralCounsel moved to file an amendment to the backpay spec-ification in order to allege vacation and holiday pay as anadditional item to be included as lost earnings.During 1966, each employer paid into the vacation andholiday trust fund an amount equal to 8-1/2 cents per box.This money was then distributed equally among the bakerswith the kettlemen receiving a somewhatlesseramount.Thus, in 1966 each of the bakers received $1,239.44 in va-cation and holiday pay. Each baker also received approxi-mately $224 in 1967 for holiday and vacation pay accumu-lated to the time of the lockout.Following the lockout, the employers in the industry stillusingbakers changed the method of compensating for va-cation and holiday pay to a straight $3.50 per day for eachday an employee worked. This amount is reflectedas earn-ings and is included in each of the claimant's interim earn-ings from non-Council members in 1967 and 1968.The General Counsel contends that the total amount of$1,239.44 should be allocated, on a pro rata basis, by eachof the Respondents for each discriminatee. In the alterna-tive it is contended that holiday and vacationlosses shouldbe calculated as a proportion of - $1,240 as to eachclaimant's1966 earnings from Council members.W. THE BURDEN OF PROOFIn the original answer to the backpay specification, theRespondents, in addition to a general denial, enumerated51 separate affirmative defenses, many of which are con-ceptually overlapping. In the answer to the amended back-pay specification relating to holiday and vacation pay, theRespondents set forth 14 separate affirmative defenses.The Respondents' defenses will be treated herein accordingto subject matter.It should first be noted that the burden of proof on mostof the items raised during the course of this hearing is onthe Respondents. Thus:. .. in a backpay proceeding the burden is upon theGeneral Counsel to show the gross amounts of backpay due. When that has been done, however, the bur-would be to a respondent's advantage not to offer reinstatement and thustoll backpay Such considerations are not present here. The backpay periodlasted just 1 year.Most employees had earnings throughout, but such aswould be credited as interim earnings cannot,with certainty, be allocated toa particularquarterFinally, the data available, both to calculate gross backpayas well asinterim earnings,are not in forms to use a quarterly method,with anyexpectation that such would be more accurate. From the nature of this case,and the evidence presented, I do not believe that the claimants will bepenalized nor the Respondents rewarded by computingthe losseson a year-ly basisHowever,I do not believe it reasonable to include as expectant earnings,and therefore gross loss, 1966 earnings from other, than Council membersUnder the General Counsel's theory, the Respondents would be liable evenfor a claimant's lost non-Council earnings I therefore will find thegross lossto be only the 1966 Council earnings See"Formula and Remedy" section,infra. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDden is upon the employer to establish facts whichwould negative the existence of liability to a given em-ployee or which would mitigate that liability[N.L.R.B.v. Brown & Root, Inc., et al,311 F.2d 447, 454 (C.A. 8,1963).]Further, as the Board recently said:.. . the backpay claimant should receive the benefitof any doubt rather than the Respondent: the wrong-doer responsible for the existence of any uncertaintyand against whom any uncertainty must be resolved[Footnote omitted;Southern Household Products Com-pany, Inc.,203 NLRB 881 (1973).]Finally, recognizing "the impossibility of exactitude,"N.L.R.B. v. Rice Lake Creamery Co.,365F.2d 888(C.A.D.C., 1966), in devising the backpay formula, an ap-proximation of what would have been earned during thebackpay period is permissible. Such is obviously applicableto this situation, given the nature of the industry, and thelapse of time between the backpay period and the currentproceeding which necessarily has had the effect of limitingthe evidence available.In short, having presented a formula reasonably calcu-lated closely to approximate the loss of earnings sufferedby each of these claimants as a result of the Respondent'sunfair labor practices, the burden is on the Respondents toshow that for any given claimant no backpay is due or theamount of backpay should, for some reason, be mitigated.V. RESPONDENTS' DEFENSES AND CONCLUSIONSA. The Backpay PeriodThe Respondents contend that the backpay periodshould toll on or about February 1, 1968, because pursuantto an order of Judge Rosling in the 10(1) proceeding,supra,theRespondents in fact offered full and complete rein-statement to the locked-out employees.On this point generally, counsel for the General Counselcontends that the Respondents did not actually contact theindividual discriminatees. Accordingly, the backpay liabili-ty should not be tolled until October 1, 1968, when theparties entered into a new collective-bargaining agreement.In agreementwith the Respondents, I conclude that thebackpay period should toll on February 1, 1968, irrespec-tive of the fact that the companies did not make specificoffers of reinstatement to specific individuals.At thetime materialin this industry, it was more com-mon than not for an employer to be assigned employees bythe Union. It was not common for an employer to call anindividual union member for work. Indeed, this was noteven permissible under the contract. Nor, as a matter offact in practice, did a specific employer call specific em-ployees, even though in some situations an employer-mem-ber of the Union might work on a regular basis for a specif-ic employer. Nevertheless, given the nature of this industryand this factual situation, I am persuaded that it was suffi-cient for the Respondents to have contacted the responsi-ble representative of the Union to advise that the lockoutwas over and that they would accept employees back. TheLuton was the employees' agent for purposes of receivingthe reinstatement offer.Lipman Bros. Inc.,164 NLRB 850(1967).In fact, following Judge Rosling's order of January 18,1968, the Union's then business agent sent a telegraph toCouncil members applying for reinstatement on behalf ofthe Union's locked-out members. He further said, "Pleasecommunicate with the undersigned to make aft necessaryarrangements for the commencement of their ;i 1oymentOn February 1, the Council sent atelegramto the Unionto the effect that in compliance with JudgeRosling's order,the lockout was over and the employers would hire mem-bers of the Union.Further, each of the principals of the various Respon-dents testified, without contradiction, that after February 1he personally contacted the Union'sbusiness agent andrequested the appropriate number of employees for his spe-cificproduction needs. And there is evidence that theUnion did in fact send its members to some of the variousemployers.Each of the claimants who testified on thispoint agreedthat notification concerningreturningtowork after thelockout would come from the Union, and not to them di-rectly from the Council or individual employers.Parenthetically, there is some testimony to the effect thatthe return to work in February was "a cooling off period,"that a second lockout occurred in April 1968, or that theRespondents did not in fact comply with the order ofJudge Rosling.3The Respondents actually contacted the Union, whichwas their source of employees and some members of theUnion (claimants here and others) in fact did go to workfor various of the Respondents. I therefore conclude thattheRespondents did everything reasonably necessary toend the lockout and rehire theclaimants.Under the cir-cumstances of this industry, I conclude thatthe Respon-dents were not required to contact each individual memberof the Union, or even those who had worked for a particu-lar Respondent in 1966, in order to toll the backpay period.The Respondents acted consistently with the industry prac-tice in aneffort to bring the employees back to work. Infact, the Union knew this and, presumptively, so did thediscrimmatees.The indication of some claimants that the return to workwas preplanned to be of short duration, or that it was fol-lowed by a second lockout, is only that. Thereisno evi-dence that the recall in February should not be found anend to the lockout if, as I conclude, the offerof reinstate-ment at that time was total and unconditional. To the ex-tentthat the Respondents did not have as much workavailable as before the lockout does notmeanthe backpayperiod should continue, as suggested by the General Coun-sel.3TheRespondents contend that inasmuch as the Regional Directorsought a citation in contemptof the January18 order,which was denied,thereforethe backpayperiod must be deemed to have tolled I do not be-lieve that Judge Roslmg's decision not to hold the Respondents in contemptisresjudicataof the tolling issue Acts or omissions of the Respondents,which might not be considered contemptuous,might nevertheless not beconsidered sufficient performanceto toll backpay liability BAGEL BAKERS COUNCIL OF NEW YORK627B. Exclusion of January 1967The specification includes in the backpay period Janu-ary 1967, irrespective of the fact that the lockout did notbegin until February 1, 1967. Counsel for the GeneralCounsel argues that this is permissible inasmuch as earn-ings for the month of January 1967 are also included asinterim earnings and thus the Respondents are not preju-diced.While this may or may not be the actual situationwith regard to each of the discriminatees, it certainly neednot be. It could be, for instance, that one or more of thediscriminatees had no interim earnings, in fact, in January1967. If such were the case, then the Respondents would beliable for backpay for some amount during a period whenthey had not committed the unfair labor practice. Accord-ingly, in agreement with the Respondents, I conclude thatthe month of January 1967 should be excluded from thebackpay period, and I find that the backpay period runsfrom February 1, 1967, to February 1, 1968.C. Loss of Work AvailabilityThe principal contention of Respondents is: as a resultof fundamental changes in the industry,supra,each em-ployer suffered a substantial amount of business loss whichresulted in a diminution of the number of jobs availableduring the backpay period.'Through corporate 'records and other documentary evi-dence for each Respondent, it, was established that in 1967there were substantially reduced bagel'sales. Since payrollisdirectly proportional to sales, reduced sales necessarilywould reduce the amount of work available for members ofthe Union and specifically the discriminatees herein.At the outset, it should be noted that this defense isavailable in mitigation of damages if the Respondents arein fact able to carry their burden of proof.N.L.R.B. v.Mastro Plastics Corp.,354 F.2d 170 (C.A. 2, 1965). Ofcourse the loss of work, and therefore loss of job availabili-ty,must be related to factors apart from the unfair laborpractices which the Respondents were engaging in.On the basis of the record, I am satisfied that in factthere was a fundamental change in the bagel industry be-ginning in 1966 which did have a substantial effect on thework available in each of the Respondents' bakeries in1967. The Respondents lost most of their wholesale trade.Their sales in 1967 were primarily retail and, as a result,there was much less work available.The Respondents therefore contend that the amount ofbackpay liability of each should be reduced by the samepercentage as their loss of business in 1967 compared to1966. Documentary evidence suggests that this loss rangedfrom 60 to 65 percent, Thus, the Respondents argue thattheir backpay liability 'should be reduced by that amount.In my view, however, the amount of business a givenRespondent lost in 1967 is not material. What is material ishow much business remained. The issue is how much work°Although framed in variousways,this basic contention is the substanceof the following paragraphs in Respondent's answer I,V, VI, VII, VIII, IX,XII, XVII, XXII, XXVII, XXXVIII, XXXIX, XXXL, XXXLL XXXLII,XXXLIII, XXXLV, XXXLVI, and XXXLVIIIwould reasonably have been available to the discriminateesbut for the Respondents' unfair labor practices. It is theamount of bagel baking business that each Respondent infact had in 1967 which is critical in determining their limitsof liability.To determine the amount of bagel baking work availablein 1967 requires calculating the bagel baking payroll andthis in turn is dependent upon how many bagels each Re-spondent baked in 1967. This can be done, perhaps notwith space-age exactitude but at least with reasonablecloseness so as fairly to calculate the extent to which eachRespondent's liability ought to be limited.Joseph Rubenstein, of Rubenstein Bagels, Inc., submit-ted into evidence production and payroll records for 1966.They show roughly that the bagel baking payroll was ap-proximately $1 per box. Thus, for the week ending January14, the payroll was $3,505 and 3,510 boxes were produced(a payroll-per-box ratio of $.99). In the week ending Au-gust 12 there were 2,058 boxes produced with the payroll of$2,101 (a payroll-per-box ratio of $1.02). And in the weekending December 16, there were 1,407 boxes producedwith a payroll of $1,358 (a payroll-per-box ratio of $.96).In addition, Louis Madorsky, of Bageltown, Inc., testi-fied that in 1966 the basic bagel baking crew consisted oftwo makers, one baker, and one kettleman whose totalwages for 100 boxes came to approximately $100.Finally, the corporate income tax return of Tri-BoroBakery for the fiscal year ending January 31,1967,showssales of $415,954 and bakers' wages of $96,370. Dividingthe sales by the bakers' wages (415,954/96,370 = 4.32)and dividing that result by 56, the number of bagels in abox, establishes that Tn-Boro was charging $.07 per bagel.This retail charge for a bagel conforms to the memory ofthose employers who testified.These items of evidence are mutually reinforcing, eachindependently establishing the ratio of sales to payroll. Itherefore conclude that a reasonable way to calculate theamount of the bagel baking payroll available at each Re-spondent bakery during the backpay period would be:Total bagel sales 1967/$.07 X 56 = boxes soldBoxes sold X $1 = payrollWhere $.07 = retail price per bagel56= number of bagels per boxIt is noted that all of the employers who testified saidthat in fact they did bake bagels in 1967 and that the workwas performed by either themselves or the members oftheir families. The amount of bagel,payroll thus is not ac-curately reflected in their corporate tax returns or otherrecords, inasmuch as these individuals, who in all caseswere officers of their respective companies, received sala-ries as such, as distinguished from any wages which mighthave been paid for production work. In short, the employ-ers' testimony establishes that more bagel production oc-curred in 1967 than is reflected in their payroll records.Where the records submitted are for fiscal years differ-ent from the period February 1, 1967, to February 1, 1968,Ihave taken the closest fiscal year compatible with thebackpay year. While this may bias the result somewhat, theerror, if any, should not be too great and,in any event thisis the best that can be done with the data available. The 628DECISIONSOF NATIONALLABOR RELATIONS BOARDassumption is that each Respondent'sbusiness betweenFebruary 1, 1967, and February 1, 1968, would be essen-tially the same during any proximate 12-month period.For Tri-Boro Bagel Co., Inc., for instance, the formula isapplied as follows:Year ending January 31, 1968, sales$2,028,642; $2,028,642= $3.92 = 58,327 boxes =$58,327 payroll.Thus the limit of Tri-Boro liability would be $58,327.The evidence is, and I find, that none of Respondents' pro-duction during the period was performed by union mem-bers.But absent the unfair labor practice, at least thisamount of work would have been available to the locked-out employees. The liability limits for the Respondents areset forth in Appendix 47. Where, as in the case of Pop'sBagel Bakery,Inc., as successor to D & H Bagel Bakery,the limit is less than the backpay found due, the amount ofeach claimant's entitlement is prorated accordingly.D. Overtime ProhibitionThe Respondents further argue that inasmuch as thecontract in existence in 1966 prohibited employees fromworking overtime and inasmuch as this provision was infact enforced, in no event could the'backpay due each em-ployee exceed $113 per week-the guaranteed minimumtimes four.In essence,the Respondents argue that to allowa discriminatee to recover more than this amount would betantamount to rewriting the contract, by allowing theclaimantsto recover for overtime which the contract pro-hibited.This defense is without merit. It is true that the contractdoes have a limitation of overtime provision, and it doesappear that on some occasions the Union did enforce thisprovision in order to spread out the available work to itsmembers. It is also quite clear from the totality of the rec-ord that most of the employees in fact work more than theminimum oneach day that they were employed. The over-time clause was not a device to limit a Respondent's pay-roll.Rather it was designed to protect employees whowanted to limit their workday to 100 boxes, and also toprotect employees generally so that in slack periods thework available in the industry would be spread around.These factors, particularly including the fact that duringthe base period employees did work "overtime," lead to theconclusionthat,but for the Respondent's unfair laborpractices, the discriminatees could have expected to haveworked thesame amountin 1967 irrespective of the con-tract provision. The test in determining the amount ofbackpay owing is how much the discriminatee might rea-sonably have expected to earn but for the employer's un-fair labor practices. To the extent any of a claimant's back-pay mayinclude "overtime,"such is nevertheless notdiminished.E. TheBasic AssumptionThe Respondents also contend that the basic assumptionof the backpay specification-that absent the unfair laborpractices the claimants would have earned the same in1967 as they did in 1966-is erroneous.5 As indicated6Affirmative defenses pars X, XVabove, this assumption appears reasonable. The Respon-dents brought forth no evidence of probative value to sug-gest that the assumption is not reasonable, other than thatsubmittedfor theirbasic economic defense. Inasmuch as Ihave concluded that the Respondents' liability will be lim-ited only to the amount of bagel payroll which actuallyexisted in 1967,so much of the Respondents'defense as isbased upon this factor is affirmed.So much of the Respondents'defense that the assump-tion is generally erroneous is rejected as not having beensustained by competent probative evidence.F. LossofBusinessThe Respondents also contend that, in addition to theloss of work availability,each employer was in a sufficient-ly disadvantageous economic condition so that,there waslittlework available for the claimants during the backpayperiod.'Again, to the extent that this affirmative defense isaddressed to the question of reduced sales and thereforework availability,such has been considered above. To theextent that the Respondents meant to establish a separatedefense, there is no competent probative evidence to sus-tain it.G. TheBase Year CalculationsIn paragraph XVIII of the answer, the Respondent'sclaim that the calculation of each claimant's 1966 grossearnings as well as his interim earnings are not based uponreliable or best evidence. While approximation had to suf-fice in some cases,-given that this hearing was conductedsome 10 years after the base period, it is expected that thebest evidence would not be available in everycase. I amnevertheless satisfied that on balance the calculation ofeach discriminatees' gross earnings in 1966 as well as hissubsequent interim earnings are as accurate as can be rea-sonably expected. Further, the Respondents brought forthno specific evidence of inaccuracies.On the other hand, inthose few cases where data as to a given claimant wasshown during testimony to have been inaccurate, the calcu-lations have been corrected and the backpay due reflectsthe corrected data.H. The Discrimmatees Would Not Have Worked for theRespondentsThe Respondents argue that because of the change in theeconomic condition of the industry generally, and of theRespondents in particular, resulting in a reduced amountof work available, even had there had been no lockout theclaimants would not have been willing to work for any ofthe Respondents. Accordingly, they shouldnot be entitledto backpay. At best this is pure speculation and cannot beaccepted. The benefit of any doubt on this, as well as otherissues,must be resolved in favor of the claimants. Accept-ing the facts in the light most favorable to the Respondentsstill leaves a doubt with regard to whether or not the claim-5Affirmativedefenses pars III,IV, XXV, XXVI, XXXV, LI. BAGEL BAKERS COUNCIL OF NEW YORK629antswould have worked had they not been locked out.This defense must be rejected.1.The Claimantsdid not Want To Work and Refused ToWorkSimilarly, the Respondents' defense that the discrimina-teesdid not want to work (pars. XVI, XVII, and XXI) isspeculative and is rejected as is the Respondents' defensethat the discrimmatees refused offers of employment (pars.XXIV and XXX). There is no evidence of a specific Re-spondent offering work to any specific claimant which wasrefused.Along this line, the Respondents also argue that theclaimantsdid not make themselves available (pars. XVIIIand L). For the samereasons asare outlined above and inthe previous section, this defense is rejected.J.The Union's Referral SystemThe Respondents contend in paragraph XIX that thenature of the Union's referral system would have limitedthe work each claimant would have been assigned in 1967.Hence to that extent the backpay of each claimant ought tobe reduced. This again is a speculative argument which hasno real basis in probative evidence and upon which theRespondents have not sustained their burden of proof.K. SeniorityThe Respondents argue that somehow the seniority ofthe various claimants would have affected which one gotwork, thereby reducing the amount of backpay owing (par.XX). The Respondents did not explain their theory in thisregard, nor offer evidence in support. This defense will berejected.L. Interim EarningsIt is further contended that each of the discriminateeshad more interimearningsthan were credited in the spec-ification (pars. XXIII and XXIV). It should be noted thatpursuant to the Second Circuit decision inMastro Plastics,supra,in fact counsel for the General Counsel had avail-able for examination all of the discrimmatees except thosewho by agreement were not required to testify.In somecases, as a resultof examination, it was concluded thatadditional interim earnings should be credited and, to theextent such is the case, the backpay calculations as to thoseindividuals have been changed.In general,however, there is no evidence running to allof theclaimantsthat the interim earnings admitted to bycounselfor the General Counsel are not an accurate reflec-tion of each claimant's actual earnings during the backpayperiod.nesses, thereby took themselves from the available laborpool. From the time they started their own businesses, theyshould be considered not to have been available for workand the backpay period as to them should be tolled accord-ingly.Generally, when one makes himself unavailable for workhis backpay is tolled. But I connot conclude such was thesituation here.First, I do not believe that the discriminatees should bepenalized for doing what they were required by law to do;namely, mitigate their losses. Since work was unavailableto the discriminatees from the Council members, and pre-sumptively not enough for all was available from non-Council members, to remain in this industry the only alter-native for the discrimmatees was to start their own baker-ies.But they did not thereby make themselves unavailablefor work for Council members because of the nature of theindustry. They could very easily have worked in their ownshops and still have been available to work with the Coun-cilmembers on the periodic basis which most of their workwas done.Finally, as the Board said inHeinrichMotors, Inc., 166NLRB 783, 785 (1967): "[S]elf-employment is not theequivalent of a willful loss of earnings [e.g., withdrawalfrom the labor market] but is to be treated as other interimemployment." Accordingly, I reject the Respondents' de-fense that when a given claimant opened his own bakeryduring the backpay period, he thereby made himself un-available for work and should be penalized. Of course,such earnings as these claimants had in self-employmentare credited as interim earnings.N. Unavailability is Result of Interim JobsSimilarly, the Respondents argue that because the dis-criminateeshad earnings through interim jobs both inand out of the industry they thereby waived theirentitle-ment to backpay (par. XXVIII). This argument, as with theself-employmentdefense, isrejected. It is unreasonable topenalize an individual for doing that which the law re-quires him to do. By attempting to mitigatedamages, aclaimant does not waive his entitlement to recover his loss-es.0. The Claimants Did Not Mitigate DamagesIn paragraph XXII, the Respondents raise precisely theconverse argument. That is, the Respondents contend thatthe claimants should be denied backpay because they didnot attempt to mitigate damages by getting other jobs.There is no evidence that any claimant did not attempt tofind work. While this defense has legal merit, the Respon-dents nevertheless have the burden of establishing it by apreponderance of the evidence which I conclude, they havenot done."In fact, each claimant is shown to have had someinterim earnings. Accordingly, this defense will be rejected.M.Self-EmployedClaimantsFollowing the lockout a number of claimants took upthe business of bagel baking. The Respondents contendthat these discriminatees, once they started their own busi-P. Reduced Piece RateThe new 1967 contract called for a reduction of thebaker's piece rate from $.28 to $.26 per box. Thus, argue 630DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondents, any backpay liability should be reducedby 7 percent,-the amount of the rate reduction. In effect,the-Respondents are asking for a conclusion-that, absenttheir unfair labor practices, the Union would immediatelyhave agreed to a new contract with the lower rates. Such.a -conclusion is not warranted. Even though as a result ofcollective bargaining the rate structure was changed, aswere other economic benefits, such does not mean that theRespondents have sustained their burden of proving thebackpay assumption to be erroneous. Again, any doubtmust be resolved in favor of the_ claimants. And here, atleast, there is a doubt concerning whether and to what ex-tent the reduced rate would have affected the claimants'earnings in 1967. Accordingly, this defense is rejected.Q. Vacation and Holiday PayThe Respondents make a number of defenses with re-gard to the General Counsel's amended -specification toinclude vacation and holiday benefits. In addition to thebasic theory of the calculations, which will be discussedbelow, the Respondents contend: that this item is^ barredby latches; that to amend the specification results is denialof due process; that no credit was given for the fact thatnon-Council members also contributed; that the formulawas changed in 1967; that the computations are inaccu-rate; that the boxes of bagels produced were reduced(which is essentially the economic defense the Respondentscontend for backpay generally); and that the backpay pe-riod was tolled.With regard to the matter of latches, I conclude that theGeneral Counsel, on behalf of the claimants, is not barredfrom bringing forth this item. It is a legitimate item of loss.The specific theory upon which this defense is based isthat this item of backpay was not told the Respondentsuntil during the hearing. While such is unfortunate, never-theless it should not operate to deprive the claimants fromrecovering the total amount due them as the result of adiscrimination against them, nor should it operate to allowthe Respondents an economic benefit as a result of theirunfair labor practices. Finally, the Respondents have citedno authority for their proposition in this respect.The Respondents claim lack of due process notice withregard to the amendment to the specification. It is notedthat in fact, prior to the time that counsel for the GeneralCounsel actually submitted the amendment on August 5,there had been more than 2 weeks of testimony concerningthis particular issue. I conclude that the Respondents hadample notice of this particular issue to frame their defense.And, in fact, the Respondents-did meet this issue both byformal answer and by interrogation of the witnesses, bothbefore and after the amendment was submitted. I concludethat the Respondents were'not prejudiced by the amend-ment, or by my denial of a continuance of the hearing.However, in agreement with Respondents, I concludethat the proposed method of computing the amount dueeach claimant is inaccurate.In brief, by the amendment it is sought to recover fromRespondent the total amount of vacation and holiday payeachclaimant received in 1966, regardless of how muchemployment that claimant had with a particular Respon-dent. No consideration is given to the fact that in 1966, forinstance, some amount of the vacation and holiday paywhich a claimant received was paid by non-Council mem-bers. Thus, the formula submitted is rejected in favor of theone set forth below (which is essentially counsel for theGeneral Counsel's alternative).R. Specific Neptune-Brighton DefensesNeptune-Brighton Bagels, Inc., argues additionally thatthe Board lacks jurisdiction to enter a backpay orderagainst it.Although Neptune-Brighton has been doingbusiness since June 1967 and has been a member of theBagel Bakers Council since that time, it was not made aparty to this matter until served with the backpay specifica-tion in June1976.Thus, it argues, not having been made aparty to the underlying case, the Board has no jurisdictionto enter an order here. Neptune-Brighton further arguesthat it is not a successor to Neptune Bagel Bakers, Inc.,and therefore would not be liable under the Board's Orderas enforced by the Second Circuit, in any event. Both ofthese defenses are rejected.With regard to the question of jurisdiction, while it mayhave been better practice to have served Neptune-Brigh-ton, I cannot but conclude that as a member of the BagelBakers Council, prior to the hearing of the unfair laborpractices herein, Neptune-Brighton had actual notice" ofthe proceeding. In fact its agent, the Council, was notifiedand did participate in making all the defenses available.The mere fact that Neptune-Brighton was not itself servedwith formal papers in this case does -not mean that theBoard does not have jurisdiction over it with regard toremedying the unfair labor practice of its predecessor.With regard to the question of successorship, it is notedthat the principal owner of Neptune-Brighton was in factan employee of Neptune until the time of the lockout. Atthat time or shortly after, Neptune apparently ceased doingbusiness. A few months later that employee, Donald Cha-kofsky, bought the business; namely, the equipment and"good will." He took a lease from the owner of Neptuneand began operating the bakery doing the same work in thesame building.Since Neptune-Brighton joined the Council and joinedthe lockout, it of course did not use the same employees asNeptune, except for the current owner. Nevertheless, it isreasonable to conclude that, but for the lockout, Neptune-Brighton would have gone to the same employee pool asNeptune did, namely the Union. And as a union shop andCouncil member, it reasonably would have hired generallythe same employees, if not precisely the same individuals.In addition,Neptune-Brighton purchased Neptune's"good will" for $5,000 which certainly is an indication of acontinuity of business enterprise. Neptune sold its tradename, the right to use its telephone number, and, impor-tantly, agreed not to compete with Neptune-Brighton with-in the Borough of Brooklyn for 10 years.Finally,Neptune-Brighton did_ join the Council, eventhough on notice that a labor dispute existed between theCouncil and, the Union. Chakofsky testified that he knewof the labor dispute but did not know of the "lockout." Idiscredit any inference sought to be advanced that he pur- BAGEL BAKERSCOUNCILOF NEW YORK631chased Neptune's business innocent of any knowledge thatNeptune was involved in a labor dispute. Chakofsky, afterall,was an employee of Neptune and a member of theUnion. I therefore find that Neptune-Brighton was a suc-cessor to Neptune and is liable for its unremedied unfairlabor practices. In addition, by joining the Council, Nep-tune-Brighton aligned itself with the Council's actions, in-cluding the unfair labor practices.United States Pape &Foundry Co. v. N.L.R.B—398 F.2d 544 (C.A. 5., 1968);Golden State Bottling Co., Inc. v. N.L.R.B.,414 U.S. 168(1973).S.Neptune's DefensesNeptune, which is alleged in the backpay specification tobe liable jointly and severally with Neptune-Brighton,claimsthat it is a defunct corporation and should be ex-cused from this action. While there is some evidence that itisdefunct, and while I conclude that Neptune-Brighton isliable for the backpay amounts due herein, I cannot ab-solve Neptune from liability. It has already been adjudicat-ed liable for damages resulting from the unfair labor prac-tices.Whether it is now defunct and whether any judgmentis -now collectable is, of course, a different matter, onewhich is not appropriate for decision in this forum. Thematter of liability, however, and allocation of liabilityshould stand.-T. Pop's Bagel Bakery DefensePop's Bagel Bakery specifically argues that it did notmerge with D & H Bagel Bakery, and therefore is not lia-ble for D & H's unfair labor practices. This allegation wasfully adjudicated and it was found that "Pop's Bagel Bak-ery and D & H Bagel Bakery constitute a single integratedbusiness enterprise which is responsible for remedying theunfair labor practices herein found." 174 NLRB at 632.Since the question of Pop's liability for the damages causedby the unfair labor practice at D & H has been adjudicat-ed, this defense must be rejected.U. Flatlands' Defense 7FlatlandsBagelBakery, Inc., argues that, inasmuch asthe rate for a baker was reduced in 1967 following collec-tive bargaining from $.29 to $.26 per box, the amount ofbackpay owing the baker' herein should be reduced accord-ingly. Flatlands also argues that due to economic condi-tions in the industry the president of Flatlands who there-tofore had not worked as a baker received permission fromthe Union to do so. Therefore, the job of a baker was notavailable to the backpay claimants. Finally, Flatlands ar-gueswith the other Respondents that the vacation and hol-iday pay formula changed in 1967 and therefore it has noliability for this factor.7 Flatlands failed to file an answer and counsel for the General Counselmoved for judgment. I hereby deny the motion The case was at issuethrough the answer of the Council and even though Flatlands stands in asomewhat different position than other Council members, I do not believethe General Counsel or Charging Parties have been prejudiced.With regard to these defenses, suffice to note that whatactually happened during the early months of 1967 whileFlatlands was participating in a lockout and what mighthave happened but for Flatlands' unfair labor practices aretwo different matters. In this case any doubt whichrises asa result of Flatlands' unfair labor practices must of coursebe resolved in favor of the discriminatees and I do so.There is no reason to believe -that, had Flatlands notbeen involved in the unfair labor practices, the rate for abaker would have changed any earlier than June 1967,when Flatlands ceased its lockout. The same is true withregard to the work availability. There is no particular rea-son to believe that Flatlands would not have used a bakerbetween February and June had it not been involved in theunfair labor practice.Flatlands' liability, as that of the other Respondents,shall be limited based upon the formula set forth in-sectionV, C, above, taking into consideration the economic down-turn in the industry. Finally, Flatlands' argument concern-ing vacation and holiday pay is rejected for the same rea-sons as set forth above in section V, Q.VI. FORMULA AND REMEDYIt is assumed that, but for the unfair labor practices,each claimant would have earned in the bagel industry thesame in 1967 as he did in 1966 and in the same proportionsfully the various employers. Thus, each claimant's loss ofwages for 1967 would be his lost earnings from Councilmembers, e.g., if a claimant had total earnings of $16,000,$8,000 of which was from Council members, then his losswould be $8,000 less any amount he actually received fromCouncil members in 1967, and less any amount earned inJanuary 1966.The amount of backpay due a claimant would be thespecific obligation only of the employers he worked for in1966, and that on a pro rata basis. Since static earnings areassumed, a claimant's January 1966 earnings from Councilmembers equal his January 1967 earnings from Councilmembers which in every case is the claimant's 1967 Coun-cil earnings. After January, the Council members did notemploy the claimants.' Therefore:1967 gross loss of wages = C - C'where C = 1966 earnings from Council membersC'= 1967 earnings from Council members.From the 1967 gross, 1967 interim earnings must be sub-tracted. Since almost all claimants normally had earningsfrom non-Council members, the interim earnings would bethose in excess of the norm. Thus, if a claimant's 1966 totalwas $16,000 and his non-Council earnings $8,000, his 1967interim earnings would be only those earnings in excess of$8,000. Since the 1966 non-Council earnings are not con-sidered in calculating gross backpay, they must also not beconsidered in calculating interim earnings. An analogyhere would be the discharged employee who had a secondjob. His earnings from the second job would not be consid-ered in determining either his gross backpay or interimearnings. The existence of the second job is just not rele-BFlatlands and Culver ended their lockout in June 1967 and their liabilitywill be calculated accordingly 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDvant to the issue of whether and- to what extent the dis-charge from another job has caused him damage.Further, the pattern in the industry was such that theclaimants worked for different companies - with varyingearnings in each year. Thus, the non-Council earnings willbe taken in total rather than on an individual companybasis in determining both the baseline non-Council earn-ings (1966) and the interim earnings in 1967 and 1968.Thus:I= N' - NWhere:I= 1967 interim earningsN' = 1967non-Council earningsN = 1966non-Council earningsNet loss of wages1967= C - C' - INo special adjustment need by made in order to excludeJanuary 1967. Since January was not in the backpay peri-od, it can be assumed to have been a normal -pre-unfairlabor practice month. Thus, such non-Council earnings asexceeded those in 1966 must have been earned after thelockout began, e.g., after February 1. Similarly, the Councilearningsin 1967 were earned in January. These earnings(C') are subtracted from the 1966 Council earnings (C) togive the gross loss after February 1.The 1968 loss is exclusive to the month of January. Todetermine what a claimant would have earned in January1968, but for the lockout, we need only to look to January1967-a prelockout month. It is assumed that each claim-ant would have earned in January 1968 from Councilmembers what he in fact earned in January 1967 (C'). In-terim earningsfor January 1968 again would be those non-Council earningsin excessof normal. Assuming January1968 to be an average month, January earnings in 1968would be: N2/9 where N2 = 1968 earnings, Januarythrough September.Normal January earnings from non-Council memberswould be:N/ 12 where N = 1966 noncouncil earnings. I' _N2/9 - N/12 where I' is the January 1968 interimearnings,and January 1968 net loss = C' - I'.Note that the January 1967 Council earnings C' are sub-tracted from the 1966 Council earnings to arrive at grossloss for 1967 (February through December). This sameamount is added in as the estimated gross loss for January1968. Therefore, in computing the backpay due, the Janu-ary 1967 Council earnings can be ignored (to subtract itand then to add it gives a zero sum). For computationpurposes the gross loss of wages for the entire backpayperiod, February 1, 1967, to February 1, 1968, is eachclaimant's 1966 earnings from Council members (C).Net loss of wages= C - C' - I + C' - I' or= C -I - I' or= C-(I+I')Calculating holiday and vacation pay is somewhat com-plicated by the fact that the formula changed in 1967. But,assumingthe formula would not have' changed exceptthrough collective bargaining, which is in fact what hap-pened, it can be concluded that the vacation and holidaypay formula would have remained static throughout thebackpay period.In 1966 each claimant received $1,240. In 1967 eachclaimant received $224 from the fund, whichamount mustbe credited -as interimearnings.The loss, however, attributable to the Councilmembersis,of course, not the full $1,240-$224, because in 1966 non-Council members contributed their aliquot portion. Sincethe -holiday and vacation contributions were on a produc-tion basis, as wereearnings, itis reasonable to charge theCouncil members only for the loss proportionate to eachclaimant's earnings from Council members. Thus:1967 lost H & W = 1,240 X C/T -224 9Where C = 1966 CouncilearningsT = 1966 TotalearningsFinally, the January 1968 lost holiday and vacation ben-efitswould realistically be 1/12 of the 1966 benefits, againcharging the loss of Council members proportionally.Thus: January 1968 loss H & W = 1/12 X C/T.Note that the holiday and vacation formula is not con-sistent with loss of wages formula. To be consistent, only aproportion of the $224 (C/T X 224) should be subtracted;and, since $1,240 represents a 12-month period, a separatefigure for January 1968 should not be included.However, this is a legal determination more than a math-ematical exercise, and on this point logical consistencymust yield. Thisissue waslitigated on the premise that the$224 was interimearnings,all,of which should be deduct-ed.While the Respondents have the burden of proving in-terim earnings, certainly they can accept what-is tanta-mount to the General Counsel's admissionthat all the $224should be treated as such. It would not be appropriate, atthis stage of the proceeding, to creditless thanthe whole$224 against such losses of vacation and holidaybenefits asare found.Sincethe $224 includes, atleast,January 1967payments by Council members, it follows that a propor-tionate loss for January 1968 should be added in.The computations are based on data from the backpayspecification except where corrected by stipulations of theparties and/or testimony of the claimants. All calculationsare rounded to the nearest dollar, andas some earnings ofclaimantsare minimal(less than .5 percent of total Councilearnings) such are not includedas beingde minimis.Upon the foregoing findings of fact, conclusions of law,the entire record in this case, and pursuant to the formulaand remedy set forth above, I hereby issue thefollowingrecommended:ORDER 10Respondents,BagelBakers Council of Greater NewYork and Its Employer-Members their officers,agents,successors, and assigns, shall pay to each person listed be-9 In the case of kettlemen, the appropriate figures are 590 and 89.10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec10248 of the Rules and- Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes BAGEL BAKERSCOUNCIL OF NEW YORKlow, the estates of those deceased, or where indicated to theRegional Director for Region 29 to be held in escrow, theamounts set opposite their respective names. Interest is tobe added at the rate of 6 percent per annum in accordancewith the formula set forthin Isis Plumbing & Heating Co.,138 NLRB 716 (1962). There should be deducted from theamounts due each individual any tax withholding requiredby Federal and state law:Bagel Box, Inc.Joseph G. Fleischman (deceased)$38Joseph Martinosky2,336Gerardo F. Russo1,230$3,604Bagel Town, Inc.Marvin Blind$162Lawrence Horowitz9,790Seymour Ostrofsky384Saul Sapadin59Jack Sugarman1,226$11,621Benson BagelBakery, Inc.Ber Barth$294William Brier41JuliusBrooks16Murray Fertel402Rachmil Lederstein14Samuel Provder1,508JosephSilverman1,903Jack Todaro173$4,351Culver Bagel Bakery, Inc.William Breier$274Julius Brooks830Murray Fertel552Rachmil Lederstein919Arnold Newkofsky124Gerardo F. Russo1,595Leon Spanier (deceased)9Jack Todaro2,664$26,944Far Rockaway' Bagel Bakery, Inc.Samuel-Cutler$ 9,343Edward Haimowitz385Sheldon Hepner29Leon Lifshutz2,869Seymour Ostrofsky158David Siegel1,975Jack Sugarman245$15,004Flatlands Bagel Bakery, Inc.William Breier$246Murray Fertel84Joseph G. Fleischman (deceased)26Leon Litshutz'32Morris Minton1,645Abraham Zaffos1.008$3,041633Golden Bagel Corp.Abraham Baron$645Ber Barth538William Brier335Julius Brooks156Murray Fertel84Joseph G. Fleischman (deceased)26Rachmil Lederstein99Irving Levy4,008Arnold Newkofsky7,647Morris Schechter4,633Leon Spanier (deceased)2,961Jack Todaro87Jack Sugarman22$21,241Island Park Nassau Bagel Bakery, Inc.Marvin Blind$1,484James Goodrich37Leon Lifshutz32Jack Ostrofsky12,160Jack Sugarman191$17,143Laurelton Bagel BakeryBer Barth$244Marvin Blind180Murray Boykin949William Brier20James Goodrich37Sheldon Hepner29Leon Lifshutz597Albert Rothstein7,626Saul Sapadin386Walter Schuettig5,678David Siegel346$16,092Nelson Bagel Bakery, Inc.Isak JakubowiczGerardo F. Russo$439$52NeptuneBagel Bakers Inc. and Neptune-Brighton Ba-gels,Inc., jointlyand severallyBer Barth$1,504William Brier81Murray Fertel418Joseph G. Fleischman (deceased)1,977Israel Goldenberg1,902Seymour Ostrofsky89Jack Todaro8.7Saul Sapadin10$6,068Rubinstein Bagel Inc. and Joseph Rubinstein,MorrisRubinstein, and Herman Reiter, d/b/a Rubinstein Ba-gelsBer Barth$56Julius Brooks24Murray Fertel50 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph G. Fleischman (deceased)68APPENDIX 46Ik Jkbisaowaucz1,619Lionel Stone4,1881967 Sales of RespondentsHyman Ustin1,077$7082Bagel Box(no records offered),Bagel Town110,691(7/1/66'to 6/30/67)Tri-Boro Bagel Co. Inc.87,976 -(7/1/67 to 6/30/68)Abraham Baron$161avg.98,884Marvin Blind1,593Benson Bagel Bakery67,998(1967)Murray Boykin43Culver Bagel Bakery147,196(1967)Ralph Brier4,591Far Rockaway Bagel143,094(4/1/66 to 3/31/67)Julius Brooks15Bakery51,695(4/1/67 to 3/31/68)Murray Fertel59avg.97,395Joseph G. Fleischman (deceased)189Flatlands Bagel Bakery(no records offered)James Goodrich136Golden Bagel Corp.98,682(9/1/66 to 8/31/67)Edward Haimowitz2,847Island Park Nassau202,850(6/1/66 to 5/31/67)Sheldon ' Hepner3,132Bagel BakerySeymour Ostrofsky59Laurelton Bagel Bakery(no records offered)Saul Sapadin386Neptune-Brighton Bagels49,953(4 mos. in 1967 toDavid Siegel749/31/67)Stanley Siegel34Nelson Bagel Bakery(no records offered)Emanuel Strugatch1,790Rubinstein Bagels181,401(2/1/67 to 1/31/68)Jack Sugarman763Tri-Boro Bagel Co.228,642(2/1/67 to 1/31/68)Jack Todaro1,342D & H Bagel Bakery37,561(11/1/66toIsraelWeiner1,24010/31/67)Pop's Bagel Bakery, Inc.$18,454Pop's Bagel Bakery104,537 r(i/1/67,to 12/31/67)Ber Barth$92Marvin Blind131Murray Boykin313Ralph Breier43James Goodrich5,946Edward Haimowitz616APPENDIX 47Sheldon Hepner42Leon Lifshutz47Limit to Backpay Liability of Each RespondentSeymour Ostrofsky691967 Sales x $1/$.07 x 56 = Bagel payroll = LimitGerardo F. Russo22of LiabilitySaul Sapadin116David Siegel49Limit ofTotalStanley Siegel5,5591967BackpayBackpayJack Sugarman273SalesLiabilityOwed$13,318Bagel Box*$ 3,604el BakerPop's BaIncas successor to D & H Ba-Bagel Town$98,884$22,225 >11,621y,g.el BakerInc(See Aendix 48)BensonBagel Bakery67,99817,346> 4,351gy,.ppCulver Bagel Bakery147,19637,550 >6,944Murray Boykin$4,092Far RockawayMurray Fertel18Bagel Bakery97,395*24,846 >15,004Joseph G. Fleischman (deceased)18'Flatlands Bagel Bakery3,041Eugene MooreSeymour Ostrofsky1,324127Golden Bagel Corp.98,682Island Park Nassau25,174 >21,241Samuel Provder1,378Bagel Bakery202,85051,747 >17,143Gerardo F. RussoI ILaurelton Bagel Bakery16,092Emanuel Strugatch668Nelson Bagel Bakery52Markus Weisz (escrow)1,921Neptune-Brighton Bagels49,95312,743> 6,068Jack Sugarman27-Rubinstein Bagels181,40146,276 >7,082IsraelWeiner11Tri-Boro Bagel Co.288,642-73,633> 18,454$9,595D & H Bagel Bakery37,561-9,595< 17,135Pop's Bagel Bakery104,53726,668 >13,318[Appendixes 1 through 45 (computations of individualbackpay) omitted from publication.]' Average BAGEL BAKERSCOUNCIL OF NEW YORKAPPENDIX 48Adjustment of backpay due from Pop's Bagel Bakery,Inc., as successor to D & H Bagel Bakery, Inc., on theD & H Bagel Bakery, Inc., limit of liability.The liability is 56 percent of the backpay found due, thuseach claimants' backpay will be adjusted accordingly:Murray Boykin$7,308to$4,092Murray Fertel33to18Joseph G. Fleischman(deceased)32to18Eugene Moore2,365to1,324Seymour Ostrotsky227to127Samuel Provder2,460to1,378Gerardo F. Russo19to11Emanuel Strugatch1,193to668Markus Weisz3,430to1,921Jack Sugarman49to27IsraelWeiner19to1-1$9,595635